Exhibit 10.3

 

EXECUTION

 

AMENDMENT NO. 6

TO MASTER REPURCHASE AGREEMENT

 

Amendment No. 6 to Master Repurchase Agreement, dated as of July 9, 2014 (this
“Amendment”), by and among Bank of America, N.A. (“Buyer”), PennyMac Corp.
(“Seller”), PennyMac Mortgage Investment Trust and PennyMac Operating
Partnership, L.P. (individually and collectively, the “Guarantor”).

 

RECITALS

 

Buyer, Guarantor and Seller are parties to that certain Master Repurchase
Agreement, dated as of November 7, 2011 (as amended from time to time, the
“Existing Master Repurchase Agreement”; and as further amended by this
Amendment, the “Master Repurchase Agreement”).  The Guarantor is a party to that
certain Guaranty (as amended from time to time, the “Guaranty”), dated as of
November 7, 2011, made by Guarantor in favor of Buyer.

 

Buyer, Seller and Guarantor have agreed, subject to the terms and conditions of
this Amendment, that the Existing Master Repurchase Agreement be amended to
reflect certain agreed upon revisions to the terms of the Existing Master
Repurchase Agreement.  As a condition precedent to amending the Existing Master
Repurchase Agreement, Buyer has required Guarantor to ratify and affirm the
Guaranty on the date hereof.

 

Accordingly, Buyer, Seller and Guarantor hereby agree, in consideration of the
mutual premises and mutual obligations set forth herein, that the Existing
Master Repurchase Agreement is hereby amended as follows:

 

SECTION 1.         No Additional Transactions.  Notwithstanding anything to the
contrary set forth in the Program Agreements, as of the Amendment Effective
Date, the Buyer, Seller and Guarantor hereby agree as follows:

 

(a)   The Buyer is no longer committed to enter into additional Transactions
under the Master Repurchase Agreement.

 

(b)   The Buyer and Seller shall not enter into any new Transactions under the
Master Repurchase Agreement.

 

(c)   The Seller shall no longer be obligated to pay any additional Facility
Fees or Non-Utilization Fees under the Master Repurchase Agreement.

 

(d)   The Minimum Required Balance shall be $0.

 

SECTION 2.         Fees and Expenses.  Seller hereby agrees to pay to Buyer, on
demand, any and all reasonable fees, costs and expenses (including reasonable
fees and expenses of counsel) incurred by Buyer in connection with the
development, preparation and execution of this Amendment, irrespective of
whether any transactions hereunder are executed.

 

--------------------------------------------------------------------------------


 

SECTION 3.         Conditions Precedent.  This Amendment shall become effective
as of the date hereof (the “Amendment Effective Date”) upon Buyer’s receipt of
this Amendment, executed and delivered by a duly authorized officer of Buyer,
Seller and Guarantor.

 

SECTION 4.         Limited Effect.  Except as expressly amended and modified by
this Amendment, the Existing Master Repurchase Agreement shall continue to be,
and shall remain, in full force and effect in accordance with its terms.

 

SECTION 5.         Counterparts.  This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

 

SECTION 6.         Severability.  Each provision and agreement herein shall be
treated as separate and independent from any other provision or agreement herein
and shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.

 

SECTION 7.          GOVERNING LAW.  THE AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY,
THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF.

 

SECTION 8.         Reaffirmation of Guaranty. The Guarantor hereby (i) agrees
that the liability of Guarantor or rights of Buyer under the Guaranty shall not
be affected as a result of this Amendment, (ii) ratifies and affirms all of the
terms, covenants, conditions and obligations of the Guaranty and
(iii) acknowledges and agrees that such Guaranty is and shall continue to be in
full force and effect.

 

[SIGNATURE PAGE FOLLOWS]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

 

 

 

BANK OF AMERICA, N.A., as Buyer

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Adam Robitshek

 

 

 

Name:

Adam Robitshek

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

PENNYMAC CORP., as Seller

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

 

Name:

Pamela Marsh

 

 

 

Title:

Executive Vice President,

 

 

 

 

Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

PENNYMAC MORTGAGE INVESTMENT TRUST, as Guarantor

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

 

Name:

Pamela Marsh

 

 

 

Title:

Executive Vice President,

 

 

 

 

Treasurer

 

 

 

 

 

 

 

PENNYMAC OPERATING PARTNERSHIP, L.P., as Guarantor

 

 

 

 

 

By: PennyMac GP OP, Inc., its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

 

Name:

Pamela Marsh

 

 

 

Title:

Executive Vice President,

 

 

 

 

Treasurer

 

Signature Page to Amendment No. 6 to Master Repurchase Agreement

 

--------------------------------------------------------------------------------